Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to Applicant’s preliminary amendment filed 25 May 2020.  Claims 1 and 15 were amended.  New claims 16-20 were added.

EXAMINER'S AMENDMENT

Original claims 3, 4, and 9-14 are inserted herein (Applicant indicated no change was made and should stay as originally filed but did not present the original claims in their entirety in the amendment dated May 25, 2020)

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


wherein the traffic directions parallel to the first boundary are different on both sides of the first boundary;
wherein the traffic from one loop cannot enter the other loop at all.

4. (Original)  The method of claim 3, wherein the traffic from one loop can enter the other loop through lane-merging but not lane-changing from one side of the first boundary to the other.

9. (Original)  The method of claim 8, wherein the second loop is a result of mosaicking.

10. (Original)  The method of claim 5, wherein the third loop is a result of mosaicking.

11. (Original)  The method of claim 6, wherein the third loop is a result of mosaicking.

12. (Original)  The method of claim 7, wherein the third loop is a result of mosaicking.

13. (Original)  The method of claim 4, wherein the lanes parallel and adjacent to the first boundary become local streets; wherein the traffic can access the local streets through traditional traffic control means for parking, stopping, or standing.

14.  (Original)  The method of claim 1, wherein the traffic includes an autonomous vehicle and/or traffic control center; wherein the vehicle and control center are sharing data.
The following is an examiner’s statement of reasons for allowance: 
No prior art were found to disclose 
“mosaicking the first loop with the second loop along a first shared boundary between the first and second loops; wherein the traffic directions parallel to the first boundary are the same on both sides of the first boundary;
wherein the traffic from one loop can enter the other loop only through lane-changing from one side of the first boundary to the other;
wherein the boundary is a shared edge or one or more lanes;
wherein no crossing conflict is possible” as in claim 1;
and
“a traffic control center processor that controls the traffic from one loop entering the other loop only under a first or second condition;
wherein the first condition is lane-changing from one side of the boundary to the other if the traffic directions are same on both sides of the boundary;
wherein the second condition is lane-merging from one side of the boundary to the other if the traffic directions are different on both sides of the boundary;
wherein the boundary is a shared edge or one or more lanes;
wherein no crossing conflict is possible” as in claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE BICHNGOC LIEU whose telephone number is (571)272-2978. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 5712723114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE B LIEU/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        

26 Jan 22